Filed 10/28/14 In re K.J. CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


In re K.J., a Person Coming Under the
Juvenile Court Law.


MENDOCINO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
         Plaintiff and Respondent,                                   A141085
v.
                                                                     (Mendocino County Super. Ct.
S.H.,                                                                No. SCUKJVSQ XX-XXXXXXX)
         Defendant and Appellant.



         S.H., the mother of K.J., challenges orders of the juvenile court denying her
further reunification services, denying placement of her daughter with the maternal
grandmother, and terminating parental rights. Mother, the Mendocino County Health and
Human Services Agency (county), the child, K.J., and other interested parties all
presented significant amounts of conflicting evidence concerning what outcomes would
be in K.J.’s best interests. The juvenile court carefully evaluated the record and
understood the complexities of the case before it. Its rulings as to K.J. were supported by
record evidence and were not an abuse of discretion. We therefore affirm.

                                                   BACKGROUND
         In April 2011, the county filed a dependency petition alleging jurisdiction over
K.J., then six months old, and her half brother J.H., then age 13. As later found true by

                                                             1
the juvenile court, the siblings’ mother, S.H., had been arrested for use of a controlled
substance and child endangerment. She admitted to periodic and long-standing use of
methamphetamine. K.J.’s father, meanwhile, had been arrested for injuring a spouse and
violating a domestic violence court order. During this incident, which was one of a
dozen or so reported incidents in the preceding two years, K.J.’s forehead was injured.
As a result of the arrests, both of K.J.’s parents were incarcerated and unable to support
her. Although there had not been a prior dependency case involving this family, there
had been 11 previous referrals, many involving allegations of drug use and domestic
violence.
         Upon filing of the petition, the children were first placed, briefly, in shelter care
and then with the maternal grandparents. At a disposition hearing, the court approved
continued placement with the grandparents and ordered reunification services for the
mother.
         After six months of services, mother made excellent progress. She had six
months’ documented sobriety, participated in a myriad of treatment and counseling
programs, and developed techniques for dealing with father’s outbursts. She also had
successful visits with K.J. and J.H., and those visits expanded to many times per week
and to overnight visits. As a result of this progress, the juvenile court, in November
2011, placed both K.J. and J.H. with their mother and ordered family maintenance
services.
         In March 2012, the county filed a Welfare and Institutions Code1 section 387
petition asserting placement with mother with family maintenance services was no longer
effective. Mother had relapsed and used methamphetamine, which the county discovered
after mother missed sessions of court-ordered services, including drug court. It was later
learned mother, in February 2012, had been arrested for driving under the influence of




         1
             Further statutory references are to the Welfare and Institutions Code unless
noted.
                                                2
methamphetamine and, during the arrest, gave a urine sample that tested positive for
methamphetamine.
       The juvenile court found the amended allegations of the section 387 petition true,
and K.J. and J.H. were sent back to the maternal grandparents’ home pending disposition
of the petition.
       After mother’s early 2012 relapse was discovered, she re-engaged with
rehabilitation services “harder than ever,” remained drug free, and resumed daily, and
eventually overnight, visits with her children. Thus, at the June 2012 disposition hearing,
the juvenile court adopted the county’s recommendation and returned K.J. and J.H. to
their mother, with family maintenance services. Due to the father’s ongoing drug use and
threatening behavior with mother, however, the juvenile court, shortly thereafter,
terminated father’s reunification services. Later, at a status review in November, the
juvenile court praised mother’s continued progress, but ordered that maintenance services
continue given mother’s long struggle with narcotics and the risk of relapse.
       As the next status review in May 2013 approached, mother was still testing
negative for drugs and managing to balance her children’s needs with work and classes.
She had graduated from drug court in February 2013. The county submitted a
recommendation to the court that the case as regards K.J. and J.H. be dismissed.
       However, just before the status review hearing, mother relapsed again. In early
May, she twice tested positive for methamphetamine and missed a third test. Also, in
April, mother had agreed to provide a urine sample for testing, but then was unable to
produce a sample when she realized a different, more tamper-resistant collection method
was to be used. This raised concerns about tampering, and cast some doubt on the
negative test results obtained to date. In the meantime, since mother’s graduation from
drug court, the county had received anonymous reports of mother using
methamphetamine.
       Based on mother’s positive tests and refusal to test, the county filed a second
petition under section 387 on May 15. Given the two prior drug-related detentions, the
two years of drug treatment services, and the six months of reunification services already

                                             3
provided, the county recommended out-of-home care for the children. The juvenile court
ordered immediate detention and ultimately found the allegations of the section 387
petition true.
        The maternal grandmother agreed to take J.H. once more, but declined to take
K.J., telling the county she lacked the energy required for what was then a two-and-a-
half-year-old child. K.J. was thus placed directly with foster parents, who happened to
know and have a relationship with the maternal grandmother.
        While the second section 387 petition was pending disposition, mother refused
drug testing on May 22, May 28, June 3, and June 6, even when it was made clear to her
refusals to test would be considered as positive tests. Mother, during a supervised visit
with K.J., acknowledged the missed tests, and confessed to county staff that she was
“under” and wanted residential treatment. When a social worker later spoke with mother
about a new referral to the Alcohol and Other Drug Program, mother said, “You can stick
the . . . referral up your butt because I’m not going.” Mother also had contact with K.J.’s
father, who threatened her and stole her cell phone. She did not report the incident for a
week.
        At the July 2013 disposition hearing on the 387 petition, the juvenile court heard
evidence and argument. Stressing the need for permanence with a child under three years
and having concerns about mother’s repeated failures to control her drug addiction, the
court denied further services to mother, citing section 361.5, subdivision (b)(13)
regarding parents with extensive and repetitive addiction issues.2
        At this point, the county sought to have a section 366.26 hearing to terminate
mother’s parental rights to K.J. and to have K.J. adopted by the foster parents who had


        2
          Services need not be provided when “the parent or guardian of the child has a
history of extensive, abusive, and chronic use of drugs or alcohol and has resisted prior
court-ordered treatment for this problem during a three-year period immediately prior to
the filing of the petition that brought that child to the court’s attention, or has failed or
refused to comply with a program of drug or alcohol treatment described in the case plan
required by Section 358.1 on at least two prior occasions, even though the programs
identified were available and accessible.” (§ 361.5, subd. (b)(13).)
                                              4
cared for her since May. Mother opposed termination of her rights. She also filed two
section 388 petitions seeking changes to the juvenile court’s previous orders. One
petition sought further reunification services as to K.J., given that mother had recently
enrolled in a residential drug treatment program and given the bonding study’s
conclusion that severing the parental relationship would be harmful to K.J. The other
petition sought placement of K.J. with K.J.’s maternal grandmother instead of the foster
parents. Mother asserted grandmother had changed her mind and was willing to care for
K.J., and placement with grandmother would enable K.J. to maintain her valuable bond to
her mother and half brother J.H.
       The juvenile court addressed the section 388 petitions and termination of rights in
one omnibus hearing on January 7 through 9, 2014.
       The following reports and testimony were presented:
       The county, in its section 366.26 report, stated mother had weekly visits with K.J.
through July, August, and September, missing two of these. The visits were appropriate
and K.J. was sad for the rest of the day when these visits were over. K.J. also visited
mother’s grandmother once a week for three hours. K.J.’s half brother J.H. joined these
visits when he was able. On October 24, however, mother was prevented from meeting
with K.J. after she tested positive, once more, for methamphetamine just before the
scheduled meeting. Mother tested positive again on October 30. Mother’s positive tests
were particularly concerning to the county given that she knew these tests were the
gateway to visits with K.J., yet still she could not control her use. Also of concern to the
county was evidence mother and K.J.’s father were actually still in a relationship of sorts
despite the couple’s long-standing domestic violence issues, which had supposedly been
addressed through services earlier in the case, in addition to the couple’s pattern of drug
abuse. Meanwhile, the foster parents were meeting K.J.’s physical, medical, emotional
and educational needs since her most recent removal from mother on May 16, 2013.
       The county also submitted a report from a state adoptions specialist who evaluated
the maternal grandmother’s home. The worker recounted grandmother’s reluctance to
adopt, a reluctance she did not abandon in full until December 30, 2013, when she herself

                                              5
finally requested adoption from the county just days before the hearing on mother’s long-
pending section 388 petition.3 The worker also recounted grandmother’s troubles in the
past raising her own children. The worker concluded K.J. should remain with her current
caretakers, stating “removal from her current caregiver family would be seriously
detrimental to her well being,” noting K.J.’s substantial emotional ties to the foster
parents and their children.
       Mother submitted a bonding study from Gloria Speicher, Ph.D., who spent time
with key family members and reviewed relevant case files. She observed positive,
affectionate interactions between K.J. and mother. She heard K.J. tell mother that mother
was the “real mom” and K.J. wanted mother to attend her upcoming birthday party. K.J.
was sad when mother had to leave. Dr. Speicher concluded the several periods of K.J.
living outside of mother’s care were counterbalanced by frequent, positive visits with
mother. K.J. was “very clearly strongly attached to her mother and exhibit[ed] a secure
bond.” Dr. Speicher opined K.J. would be “greatly harmed and suffer long term
detriment to her mental health and well-being if the parent/child relationship were
terminated” and that the benefits of maintaining the relationship outweighed the benefits
of adoption.
       Dr. Speicher also addressed K.J.’s bonds to her half brother J.H. They were at
ease with each other. K.J. would notice when J.H was gone and sought to maintain a
level of proximity. She was not clingy. J.H. was protective and engaged during visits.
Dr. Speicher concluded the siblings were “very attached,” having spent considerable time
living together and having many shared experiences. She believed even if K.J. and J.H.
could visit one another, if they could not grow up together in the same home, that would
be detrimental to each of them. She believed the benefit to K.J. from growing up with
her brother outweighed any benefits of adoption.


       3
         The maternal grandparents also filed a request for de facto parent status on
January 4, 2014.


                                              6
       The county submitted a bonding study from Jacqueline Singer, Ph.D., which
reached different conclusions. Although Dr. Singer acknowledged mother’s strong desire
to raise K.J. and love for K.J., Dr. Singer observed a number of challenges. First, mother
continued to struggle with drug use, which was causing her to miss visits with K.J.
K.J. was becoming less sad at the end of each visit with mother and did not appear to be
“pining” for her mother. K.J. began referring to mother by her first name and called her
foster mother “mommy,” though it also appears K.J. did the opposite during some
interactions with mother. Dr. Singer was concerned K.J. had been apart from mother
during crucial times in her development, from 6 to 12 months and from 18 to 21 months.
K.J. would talk about her grandmother more than her mother when at the foster home. In
short, K.J. appeared to be detaching from mother in favor of the foster parents and having
confusion about continued contact with mother. Given this, given K.J.’s critical age, and
given mother’s significant, unresolved issues with drugs and domestic violence, Dr.
Singer opined adoption, which offered far greater stability, was the better option for K.J.
       As to K.J.’s relationship with her half brother, Dr. Singer concluded the
permanence of adoption was more important and outweighed the limited nature of the
siblings’ ongoing relationship. The siblings had lived together for much of K.J.’s life, but
given the large, 13-year age gap, their experience could not be categorized as “common.”
J.H.’s interactions with K.J. were playful, but J.H. was not fulfilling a caretaker or
companion role. K.J. would not ask about her brother while with her foster family,
though she would ask about him when at her grandmother’s house. Finally, J.H.’s own
issues with drugs, misbehavior, and early sexual encounters were not complexities to
which K.J. needed exposure.
       Mother, having entered a residential drug treatment program, submitted a letter
from the program’s supervisor suggesting patients such as mother could become quite
successful in their lives after successfully completing the sort of 90-day residential
program in which mother was participating.
       At the hearing, Drs. Singer and Speicher generally testified in accord with their
reports. Dr. Speicher did express concern about mother’s most recent relapse and viewed

                                              7
methamphetamine abuse as a “huge issue.” But she viewed continuity with mother and
J.H. as a surpassing benefit and disagreed K.J. was “detaching” from mother.
        The maternal grandmother testified she had been mad at mother and had declined
to take K.J. back in May to teach mother a lesson, not because she was unable to care for
K.J. Health had been an excuse. Now, however, the grandparents wanted to adopt and
testified, despite some depression, minor arthritis, and a “touch of asthma,” they were
able.
        Finally, mother testified about making progress in her residential treatment
program, a program she viewed as transformative. She conceded past indiscretions, but
very much wanted to remain a parent to K.J. and for K.J. to remain in the family. She
wanted to get K.J. back in her care “some day.”
        After considering all this evidence, the juvenile court ruled as follows:
        It denied the section 388 petition for further reunification services. It concluded
mother had neither shown changed circumstances nor that further services, and further
delay, would be in K.J.’s best interest. Mother’s re-engaging with drug treatment
services might constitute “changing” circumstances, but not changed circumstances.
Moreover, mother’s history suggested that although she could successfully utilize
services, she could not maintain extended sobriety afterward in a manner that would
provide a safe home for a three-year-old child.
        The court next denied the section 388 petition for placement with grandmother. It
acknowledged the grandmother’s significant role in raising K.J. and her probable ability
to continue in that role. Yet, grandmother had, for whatever reason, declined to take K.J.
into her home back in May at the last detention hearing. As a result, K.J. was placed with
what was indisputably an excellent foster home. K.J. now looks to the foster parents for
care and refers to them as her mom and dad. The juvenile court explicitly credited the
evidence that disrupting K.J. from this positive environment would be detrimental.
        The court, about a month later, followed up with an eight-page written order
regarding termination of mother’s parental rights under section 366.26. It found
termination appropriate. It rejected the exception based on a parent’s beneficial

                                              8
relationship with the child. (See § 366.26, subd. (c)(1)(B)(i).) It again recognized the
positive aspects of mother’s involvement in K.J.’s life to date. Yet, when it came time to
balance these positive aspects against mother’s unresolved issues and K.J.’s need for
permanence, the court acknowledged the competing views of Dr. Speicher and Dr.
Singer, and found Dr. Singer’s testimony supporting adoption more convincing. The
court also rejected the exception to adoption based on K.J.’s relationship with her half
brother J.H., age 17½ at the time of the hearing. Again, the court found Dr. Singer’s
analysis more convincing, agreeing that the benefits of the sibling relationship did not
outweigh the benefits of adoption. The court pointed to the siblings’ age difference, a
lack of a common perception of their shared experiences, K.J. not asking for her brother
while in the foster home, the availability of other siblings in the foster home, and the
great likelihood that K.J. would continue to have J.H. in her life given the relationship
between the foster parents and the grandmother.
       Mother filed a notice of appeal from the written order, and all parties agree the
notice is sufficient to challenge the rulings on the section 388 petitions. (See In re
Madison W. (2006) 141 Cal.App.4th 1447, 1450.)

                                        DISCUSSION

Section 388 Petitions
       Under section 388, a parent may petition to change or set aside a prior family court
order “upon grounds of change of circumstance or new evidence.” (§ 388, subd. (a)(1);
see In re G.B. (2014) 227 Cal.App.4th 1147, 1157.) “A party moving to change a court
order under section 388 cannot simply rely on ‘new evidence,’ which may often arise
merely with the passage of time. The moving party must also show that the change in the
court order will be in the best interest of the minor.” (In re D.B. (2013) 217 Cal.App.4th
1080, 1094.)
       The ruling on a section 388 petition is “committed to the sound discretion of the
juvenile court, and the trial court’s ruling should not be disturbed on appeal unless an
abuse of discretion is clearly established.” (In re Stephanie M. (1994) 7 Cal.4th 295,

                                              9
318.) “Thus, we may not reverse unless the juvenile court exceeded the bounds of
reason, and we have no authority to substitute our decision for that of the lower court
where two or more inferences can reasonably be deduced from the facts.” (In re D.B.,
supra, 217 Cal.App.4th at pp. 1088–1089.)
       As to her first section 388 petition, mother contends she presented evidence of
changed circumstances sufficient to support further reunification services. She cited her
new, ongoing, and so-far-successful participation in residential drug treatment as proof
that placement with her would be in K.J.’s best interest. But whether mother presented
sufficient evidence supporting placement with mother is not, despite the assertion of
mother’s counsel, the relevant question on appeal. The relevant question, as just
explained, is whether the juvenile court abused its discretion.
       It did not. First, it was reasonable for the juvenile court to conclude mother’s
circumstances had not sufficiently changed because she was currently in a new treatment
program. Mother had not successfully completed the program or demonstrated an ability
to succeed outside of it. (See In re Casey D. (1999) 70 Cal.App.4th 38, 47 [“A petition
which alleges merely changing circumstances and would mean delaying the selection of a
permanent home for a child to see if a parent, who has repeatedly failed to reunify with
the child, might be able to reunify at some future point, does not promote stability for the
child or the child’s best interests”]; In re Mary G. (2007) 151 Cal.App.4th 184, 206.)
Moreover, the juvenile court carefully considered the conflicting evidence before it,
including the reports and testimony of Drs. Singer and Speicher, and reasonably
determined it would not be in K.J.’s best interests for her to endure the wait to see
whether mother, after she had already obtained over two years of services, would succeed
or fail at further reunification services upon return from her latest treatment. (In re
Mickel O. (2011) 197 Cal.App.4th 586, 617, 620–621 [juvenile court did not err, in ruling
on section 388 petition, by crediting evidence that one placement, paternal grandparents,
would promote stability over evidence another placement, maternal grandfather, involved
the child’s then most substantial bond]; In re Angel B. (2002) 97 Cal.App.4th 454, 464
[“After the termination of reunification services, a parent’s interest in the care, custody

                                             10
and companionship of the child is no longer paramount. . . . Rather, at this point, the
focus shifts to the needs of the child for permanency and stability”].)
       As to the denial of the second section 388 petition, seeking placement with the
maternal grandmother, mother similarly has not demonstrated an abuse of discretion by
the juvenile court. Evidence from the state adoption specialist provided reasonable
support for the court’s conclusion, reached after careful consideration of all the evidence,
that removing K.J. from her positive foster environment at a critical developmental stage
was not in her best interests and could be detrimental. While Dr. Singer agreed, on
cross-examination, that grandmother once provided positive care and Dr. Singer was
unaware of a reason K.J. could not successfully transition back into that care, that does
not invalidate the conclusion of the adoption specialist that disruption of the ever-
increasing stability of the foster care placement would be detrimental, nor does it
necessarily undermine Dr. Singer’s own similar conclusions related to K.J.’s need for
permanence and stability. In this post-reunification-services case, the juvenile court
could reasonably conclude the family’s late interest in having young K.J. placed with
grandmother should not override K.J.’s interest in stability. (See In re Lauren R. (2007)
148 Cal.App.4th 841, 855 [even if relative placement is, at some points of a dependency
proceeding, to be preferred, the passage of time in a successful placement promotes
stability for a child and can undermine a late-expressed preference; the paramount
consideration is always the best interests of the child].) After all the upheaval K.J. had
endured to date, we cannot say the juvenile court acted unreasonably in choosing to keep
K.J. in a placement that was working.

Termination of Parental Rights
       The section 388 petitions aside, mother asserts the juvenile court erred in
terminating her parental rights to K.J. under section 366.26 because there was a
sufficiently beneficial parent-child relationship and a sufficiently beneficial sibling
relationship.




                                             11
       At a section 366.26 hearing, the juvenile court selects and implements a permanent
plan for the dependent child. The purpose is to protect the child’s “compelling rights” to
a stable, permanent placement founded upon a strong emotional commitment from a
caretaker. (In re D.M. (2012) 205 Cal.App.4th 283, 289.) “ ‘At a permanency plan
hearing, the court may order one of three alternatives: adoption, guardianship or long-
term foster care. . . . If the dependent child is adoptable, there is a strong preference for
adoption over the alternative permanency plans.’ [Citation.] ‘Once the court determines
the child is likely to be adopted, the burden shifts to the parent to show that termination
of parental rights would be detrimental to the child under one of the exceptions listed in
section 366.26, subdivision (c)(1).’ ” (In re G.B., supra, 227 Cal.App.4th at p. 1165.)
When, as here, reunification services have ceased, “the focus of the proceedings changes
from family reunification to the child’s interest in permanence and stability.” (Id. at
p. 1163.)
       An exception to termination of parental rights applies when “[t]he court finds a
compelling reason for determining that termination would be detrimental to the child due
to one or more of the following circumstances,” including “[t]he parents have maintained
regular visitation and contact with the child and the child would benefit from continuing
the relationship” and “substantial interference with a child’s sibling relationship, taking
into consideration the nature and extent of the relationship, including, but not limited to,
whether the child was raised with a sibling in the same home, whether the child shared
significant common experiences or has existing close and strong bonds with a sibling,
and whether ongoing contact is in the child’s best interest, including the child’s long-term
emotional interest, as compared to the benefit of legal permanence through adoption.”
(§ 366.26, subds. (c)(1)(B)(i), (v).)
       It is not enough to convince a juvenile court that a beneficial parent or sibling
relationship exists. “[E]ven if adoption would interfere with [such a] relationship, the
court must nevertheless weigh the benefit to the child of continuing the . . . relationship
against the benefit the child would receive by gaining a permanent home through
adoption.” (In re Celine R. (2003) 31 Cal.4th 45, 61 [sibling relationship exception];

                                              12
In re C.B. (2010) 190 Cal.App.4th 102, 124 [parental relationship exception, same]; In re
Marcelo B. (2012) 209 Cal.App.4th 635, 643 [parent must show “the child would benefit
from continuing the relationship”].)
       In reviewing a juvenile court’s decision as to the applicability of the parental and
sibling relationship exceptions, we employ the substantial evidence or abuse of discretion
standards of review as appropriate. (In re K.P. (2012) 203 Cal.App.4th 614, 622; In re
Bailey J. (2010) 189 Cal.App.4th 1308, 1314–1315.) We review factual determinations,
such as the existence of a beneficial relationship, for substantial evidence. (In re
Bailey J., supra, at p. 1314.) However, a juvenile court’s determination of questions,
such as whether, given the existence of a beneficial relationship, there is a compelling
reason for determining termination of parental rights would be detrimental to the child, is
a quintessentially discretionary determination. (Id. at p. 1315.) We review such decisions
for abuse of discretion. (Ibid.) In the dependency context, both standards call for a high
degree of appellate court deference. (Ibid.; In re Jasmine D. (2000) 78 Cal.App.4th 1339,
1351.) We note a difference of opinion regarding the applicable standard, with some
courts applying either the substantial evidence or abuse of discretion standard, or a
combination. (See In re K.P., supra, 203 Cal.App.4th at pp. 621–622.) We find little
practical difference in these circumstances. (See In re Bailey J., supra, 89 Cal.App.4th at
pp. 1314–1315.)
       The standard of review compels affirmance in this case.
       As to the parental relationship, the juvenile court recognized K.J. and her mother
had enjoyed a positive relationship but concluded K.J.’s long-term needs were best
served by adoption, and termination of mother’s parental rights would not harm K.J. but
actually improve her situation. This is a rational conclusion in light of the evidence
before the court, which included evidence of mother’s ongoing struggles with drugs and
domestic violence and Dr. Singer’s testimony that stability through adoption was
essential to K.J.’s long-term well-being, given her formative age and that she was forging
a strong attachment to her foster parents and detaching from mother. (See In re
Marcelo B., supra, 209 Cal.App.4th at p. 644 [“The parents demonstrated . . . a warm

                                             13
and affectionate relationship with their son” but “they continue to abuse alcohol and each
other” and so “have not demonstrated an ability to provide Marcelo, over the long term,
with a stable, safe and loving home environment. Accordingly, the juvenile court
properly found there was no beneficial parental relationship sufficient to overcome the
statutory preference for adoption”]; see In re G.B., supra, 227 Cal.App.4th at p. 1166
[“mother was only at the beginning stages of working on the effects of domestic violence
in her life, and there was still instability and dysfunction surrounding her relationship
with father. By contrast, the children were in a secure placement and were bonded with
their current and prospective caregivers”]; cf. In re S.B. (2008) 164 Cal.App.4th 289, 298
[termination might be inappropriate when no evidence of harm to child from continuing
parental relationship and when parent complied with every aspect of case plan].)
       That Dr. Speicher offered a conflicting view of K.J.’s best interests does not mean
the juvenile court, which explicitly weighed the two doctors’ testimony, erred. In
resolving the permanency question, as discussed above in connection with the section
388 petitions, the juvenile court was free to credit one doctor’s testimony over the other
and our task is not to second guess that choice. (Constance K. v. Superior Court (1998)
61 Cal.App.4th 689, 708 [there was evidence mother had completed a treatment program,
had a loving bond with her children, and return of the children would not pose a
detriment, but “countervailing revelations in . . . various reports constituted substantial
evidence of the risk of requisite detriment if the three children were returned to the
mother”]; In re Brian R. (1991) 2 Cal.App.4th 904, 918–919 [“Appellant misunderstands
the standard of review on this issue. Our function is not to reweigh the evidence and the
conflicting expert testimony”].)
       A similar analysis governs the sibling relationship exception. As required under
section 366.26, subdivision (c)(1)(B)(v), the juvenile court considered the nature and
extent of the relationship between K.J. and J.H. It rationally discounted the relationship’s
benefit to K.J. given the vast age difference between the children and rationally credited
Dr. Singer’s testimony that adoption better served K.J.’s needs. It also noted the
prospective adoptive parents would allow for sibling contact. (In re Megan S. (2002)

                                              14
104 Cal.App.4th 247, 254 [no substantial interference in sibling relationship when
adoptive parents allow contact].) The evidence supports the juvenile court’s denial of the
exception and we find no abuse of discretion.

                                      DISPOSITION
      The orders of the juvenile court are affirmed.




                                                _________________________
                                                Banke, J.


We concur:


_________________________
Humes, P. J.


_________________________
Margulies, J.




                                           15